[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs have filed a motion to strike the defendant's answer and special defense, alleging that said filings were made after the ten-day filing period required by Practice Book 177.
Defendants responded that the motion to strike should be denied because: (1) it does not test the legal sufficiency; and (2) the time limitation should not be strictly construed.
This Court agrees that the motion to strike is improper and that the proper vehicle to remove an improperly filed pleading is a request to revise.
Motion is denied.
Mihalakos, J.